PELBLAM, P. J.
The transcript in this case does not contain a caption, as required by the rules of court (see rule 26, Supreme Court Rules adopted June 23, 1913, 175 Ala. xix, 61 South, vii); nor does it show that the court trying the case was held at the place designated by law, or that it was convened.or presided over by a judge authorized to hold it. The certificate of appeal certifying to the correctness of the record appears in the transcript in blank without the signature of the attesting officer.
The Attorney General insists in brief that the appeal must be dismissed because of a failure of the record *206to show that the judgment appealed from was rendered by a court organized pursuant to law. The point is well taken, and the appeal must be dismissed.—Thomas v. Daniel Bros., 42 South. 623; McPherson v. Wiggins, 40 South. 961; Grantham v. State, 3 Ala. App. 168, 57 South. 1025; Pensacola, A. & W. Ry. Co. v. Big Sandy Iron Co., 147 Ala. 274, 41 South. 418; Bowen v. State, 9 Ala. App. 664, 62 South. 994; Gallahar v. Ingram & Co., 9 Ala. App. 432, 62 South. 989; City of Demopolis v. Atkeison, 4 Ala. App. 278, 58 South. 684.
Appeal dismissed.